Citation Nr: 0009877	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1969.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1997 RO decision which denied the 
veteran's claim for an increase in a 30 percent rating for 
PTSD.  An RO hearing was held in November 1997.  In an April 
1998 decision, the RO assigned a 50 percent rating for PTSD, 
and the veteran continues to appeal for a higher rating.  He 
canceled a hearing, scheduled for August 1998, before a 
member of the Board sitting at the RO (i.e., Travel Board 
hearing). 

The Board notes that in a January 2000 brief in support of 
the veteran's appeal, the veteran's representative raised the 
issue of whether there was clear and unmistakable error in a 
1987 RO decision which reduced the PTSD rating from 10 
percent to 0 percent, and the representative also raised the 
issue of current entitlement to a total disability rating 
based on individual unemployability (TDIU rating).  These 
issues are not properly before the Board at this time and 
they are referred to the RO for appropriate action.


REMAND

The veteran's claim for an increase in the 50 percent rating 
for PTSD is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist him in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

After the case was sent to the Board, the veteran submitted a 
June 1999 notice from the Social Security Administration 
(SSA) indicating he was awarded SSA disability benefits (the 
medical conditions leading to such benefits are not disclosed 
in the notice letter).  As the SSA records may be relevant to 
the VA claim for an increased rating for PTSD, such SSA 
records should be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  The veteran also submitted some VA 
medical records concerning PTSD treatment in 1999.  Any 
additional recent VA treatment records should also be 
obtained.  Bell v. Derwinski, 2 Vet.App. 611 (1992); 
Murincsak, supra.  The Board notes that the veteran's last VA 
compensation examination for PTSD was in March 1997, over 
three years ago.  Given the length of time since that 
examination, and allegations of a worsened condition, a 
current VA examination is warranted.  Caffrey v. Brown, 6 
Vet.App. 377 (1994).  On remand, the appellant may submit any 
other evidence and argument in support of the claim for an 
increased rating for PTSD.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

Accordingly, the case is remanded for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in its 
award of disability benefits to the 
veteran.  A copy of the SSA decision 
awarding such benefits should also be 
obtained.

2.  The RO should obtain copies of all VA 
inpatient and outpatient psychiatric 
treatment records concerning the veteran, 
dated from 1998 to the present and not 
already on file.  The RO should also ask 
the veteran to identify any sources of 
non-VA psychiatric treatment since 1998, 
and the RO should obtain copies of the 
related medical records.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  The doctor should 
note the presence or absence of the 
various signs and symptoms which are 
listed in the rating criteria for PTSD 
(see 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999)).  The doctor should assess 
the degree of occupational and social 
impairment due to PTSD (to the exclusion 
of other medical problems); a Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.

4.  The RO should then review the claim 
for an increased rating for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






